Citation Nr: 1749371	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial 70 percent disability rating prior to May 7, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to May 7, 2015.  

3.  Entitlement to service connection for a lung disability, to include as undiagnosed illness due to Gulf War service.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1985 and April 1990 to January 1994, with a period of Active Duty for Training (ACDUTRA) from October 1989 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2010 rating decision granted service connection for PTSD with an assigned 50 percent disability rating, effective December 30, 2009 and deferred the lung disability claim.  The March 2011 rating decision continued the 50 percent disability rating and denied service connection for a lung disability.

Following the September 2010 rating decision, the Veteran filed a September 2010 claim for an increased rating for PTSD.  This September 2010 claim may be construed as a timely notice of disagreement as it was filed within one year of the September 2010 rating decision.  See 38 C.F.R. § 20.201 (2017).  Therefore, the increased rating claim is an initial disability rating claim as indicated on the title page.

In November 2015, the Board remanded the claims for further development.  The matters have been returned for further adjudication.

During the pendency of the appeal, an August 2016 rating decision granted an increased 70 percent disability rating for PTSD and a TDIU, both effective May 7, 2015.  The Veteran, through his representative, disagrees with the effective dates.  

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the effective date of service connection, the Veteran's acquired psychiatric disability diagnosed as PTSD more nearly approximates a 70 percent disability rating.

2.  With resolution of the doubt in his favor, throughout the pendency of the appeal, the Veteran is unable to secure and follow substantially gainful unemployment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to May 7, 2015, the criteria for an initial 70 percent rating for acquired psychiatric disability diagnosed as PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2017).

2.  Prior to May 7, 2015, the criteria for entitlement to a TDIU have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on the Board's grant of an initial 70 percent disability rating for PTSD and TDIU, effective December 30, 2009, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  As indicated above, the Veteran contends that an initial 70 percent disability rating should be granted from the date of service connection, along with the TDIU.  As the Board grants both herein, this decision represents a full grant of the benefits sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).


Increased Rating for PTSD

The Veteran's PTSD is initially rated as 50 percent disabling prior to May 7, 2015 and as 70 percent disabling thereafter.  He has appealed for a higher initial rating, arguing that the 70 percent should be granted earlier.  For the reasons discussed below, the claim is granted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs). 	 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran's service-connected psychiatric disability has been rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Under the general formula for rating mental disorders, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence is in approximate balance as to the granting of a 70 percent rating from the date of service connection.  Viewed with the benefit of the doubt to the Veteran, the evidence indicates that his service-connected PTSD results in near continuous occupational and social impairment, with deficiencies in most areas, such as work, school, family relations due to impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The appeal will be granted to this extent.

The Veteran's current claim was received in December 2009.  During his May 2010 VA psychological examination, a full examination was not conducted; only targeted questions were asked to seek clarification.  The Veteran reported intrusive thoughts and bad dreams three to four times per week; he denied suicidal and homicidal ideation.  

The Veteran underwent another VA psychological examination in November 2010.  He presented well-groomed, dressed appropriately, and his hygiene was appropriate.  He was alert and oriented to person, place, time and situation.  As to his mental disability, the examiner indicated that the Veteran was pleasant and willingly participated in the assessment, provided an honest and forthcoming assessment of his current level of functioning, and there was no evidence of exaggerating or overreporting symptoms.

The Veteran reported that his medication was increased due to a decrease in functioning, increased aggression and irritability.  He stated that he continued to have difficulties with his spouse and interactions with his children.  He further reported that he has difficulty with making simple decisions; avoids going to the store because he feels overwhelmed in social settings; avoids most places with crowds and will drive to three different fast food establishments for dinner if there are too many cars in the parking lot; often feels like there is no reason to get up in the morning; and is frequently lethargic. 

The Veteran reported that he has been unemployed since June 2009, noting that  
he got into confrontations with coworkers, had verbal arguments, and occasionally threw things at individuals.  He recalled a recent altercation with another driver in a parking lot, which prompted police involvement.  Regarding social interaction, the Veteran indicated that he has regular phone contact with one friend and intermittent phone contact with two other friends; however, he does not socialize outside of the home.  He reported that he does not go out with his spouse, does not participate in any organizations or social activities, and does not have a close relationship with his spouse.

The examiner assigned a Global Assessment of Functioning (GAF) score of 50 which is afforded individuals who have serious symptoms or serious difficulty in social occupational or school functioning.  The examiner found that the Veteran had moderate to severe difficulties across his occupational, interpersonal, and social functioning, and that his level of functioning appeared to have worsened compared to his previous assessment.    

The May 2014 VA psychological examination report shows findings similar to the November 2010 and May 2010 VA examinations.  The VA examiner noted that the Veteran had symptoms of depressed mood, anxiety chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  The examiner further noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine, behavior, self-care and conversation.  The examiner also noted that the Veteran's mental health diagnosis appeared to have a moderate impact on his overall functioning.  

A private May 2015 psychological examination report shows that PTSD causes social and occupational and social impairment with deficiencies in most areas.  The examiner noted the following symptoms: grossly inappropriate behavior; persistent danger of hurting others; persistent danger of hurting self; persistent hallucinations; difficulty in adapting to work or a worklike setting; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; near-continuous depression affecting the ability to function independently, appropriately and effectively; near-continuous panic affecting the ability to function independently, appropriately and effectively; obsessional rituals which interfere with routine activities; difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; flattened affect; impaired judgment; anxiety; chronic sleep impairment ; depressed mood; mild memory loss; and suspiciousness.  The examiner found that the Veteran's symptoms impacted his ability to maintain and sustain gainful employment, rendering him unemployable.  She further determined that his difficulty maintaining effective relationships also indicated that he struggled with a severe impairment.   

Upon comprehensive review of the evidence, the Board finds that the overall record shows that the severity of the Veteran's psychiatric disability most closely approximates the criteria for a 70 percent disability evaluation for the entire period on appeal.  In this regard, the record shows that throughout the appeal, the Veteran has had impaired judgment, such as physically aggressive confrontations with strangers and coworkers, and an altercation in which he shoved a cop which resulted in jail time.  He has experienced social impairment as he had two failed marriages with serious issues in his third marriage, has little interaction with his children, and experienced occupational impairment as he has been unable to maintain employment.  Treatment records as early as 2009 show that the Veteran experienced arousal and irritability that resulted in arguments, impaired sleep, and the gaining of about 60 pounds in six months.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the frequency, severity, and duration of these symptoms - problems with his marriages, isolating behaviors, and decreased judgment and impulse control - warrant an initial 70 percent rating for the entire period on appeal.  The Veteran does not contend, and the evidence does not suggest, that an initial higher 100 percent disability rating is warranted.  Specifically, the evidence does show total occupational impairment, but while the Veteran has difficulties in relating to others, he has not been totally socially impaired, as he has been able to maintain a few relationships with friends.  

TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The RO granted TDIU, effective May 7, 2015, the effective date of the increased 70 percent disability rating for PTSD.  The Board has granted an initial increased rating for PTSD to 70 percent herein.  Therefore, the schedular percentage criteria for TDIU are met for the entire appeal period.  38 C.F.R. § 4.16 (a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD for the entire appeal period.  

The evidence supports a finding that the during the entire appeal period, the Veteran has been unable to work due to his service-connected PTSD.  The Veteran has a well-documented history of significant interpersonal problems on the job and his records suggest that his interpersonal behavior and drinking played major roles in his documented trouble in the workplace.  An SSA examiner determined that due to symptoms of anxiety and depression, the Veteran would have problems tolerating the pressures of or sustaining the pace/persistence for complex technical activities.

The Veteran began college in 2010 and then began pursuing a degree at another school in 2012.  His efforts were off and on due to medical problems on one hand, and on the other hand, due to his mental symptoms and/or physical complications secondary to medications he was taking for his PTSD/depression.  The Veteran noted that he would occasionally clash with professors because he struggled with authority figures and particularly, those whom he experienced as committing moral violations (lying, cheating, abusing power).

In May 2015, a private vocational consultant made an assessment after reviewing the Veteran's entire claims file.  She found that the Veteran had emotional and physical conditions which interacted in terms of severity level, and the major area of limitations appeared to be mental and physical activity involved in sustaining work, which was extremely limiting for the Veteran.  She noted that the most recent VA psychiatric evaluation found impairments in occupational functioning, including a decrease in work efficiency.  She also noted other opinions in the record finding that the Veteran would have limitations on occupational activities, which included needing simple, routine tasks and limited social demands, and that the Veteran would have moderate to severe difficulties in occupational functioning.  The consultant stated that the Veteran had a history of conflict with authority and physicially and verbally aggressive behavior.  She therefore concluded that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected PTSD and irritable bowel syndrome, and that the record supported this finding as far back as the date of filing.   

Upon a comprehensive review of the record, the Board finds that the evidence supports the award of a TDIU for the entire period on appeal.  The Board recognizes that the Veteran is also service-connected for irritable bowel syndrome with an assigned 10 percent disability rating.  However, the evidence shows that the Veteran's PTSD alone has prevented him from maintaining substantial gainful employment throughout the appellate period.  Therefore, TDIU is granted for the entire appellate period.


ORDER

An initial 70 percent disability rating for PTSD prior to May 7, 2015 is granted, effective December 30, 2009.

A TDIU prior to May 7, 2015 is granted, effective December 30, 2009.


REMAND

The issue of entitlement to service connection for a lung disability was remanded in November 2015 for additional development, to include obtaining an adequate opinion to determine whether a lung disability is related to service, to include an undiagnosed illness or symptoms of chronic multi-symptom illness based on Gulf War service.  Although the Veteran was afforded a March 2016 VA examination, it is inadequate as it does not specifically respond to the Board's directives, and does not adequately consider the evidence of record.

In this regard, the March 2016 VA examiner noted that the Veteran did not have any breathing problems until early 2015; however, VA treatment records show that the Veteran complained of shortness of breath and was diagnosed with shortness of breath and other dyspnea as early as March 2010.  The treatment records further show that he was prescribed an albuterol inhaler which he regularly used.  A May 2010 VA treatment record also notes fatigue.

The March 2016 VA examiner stated that "the currently-diagnosed Jan 2016 abnormal [chest x-ray] with right upper lung indeterminate mass condition is less likely than not related to Military Service, including any possible [Southwest Asia] Environmental Exposures."  The examiner reasoned that its appearance 22 years after discharge was far too long a latency for any manifestation of any known environmental Southwest Asia inhalants.  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A remand is warranted for a supplemental medical opinion to give appropriate consideration to the medical and lay evidence regarding the nature and onset of his symptoms.

Additionally, the March 2016 VA examiner did not substantially comply with the Board's November 2015 remand directive to address the Veteran's statements regarding shortness of breath with exertion, chest tightness and a cough with occasional mucous.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, forward the claims file to the examiner who conducted the March 2016 VA examination to determine the nature and etiology of any and all lung/respiratory disabilities diagnosed proximate to, or during the pendency of, this appeal.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  An examination should only be scheduled if deemed medically necessary.  

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the diagnoses of any lung/respiratory disabilities found to be present and/or diagnosed proximate to or during the pendency of the appeal.

With respect to each lung/respiratory disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the lung/respiratory disability was incurred in, caused by, or is otherwise related to, the Veteran's service, to include exposure to environmental agents during the Gulf War?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for service connection for a lung disability.  If the claim remains denied, the Veteran should be issued a SSOC and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


